Citation Nr: 1137797	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-38 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran had honorable active duty service for VA purposes from August 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have left ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A September 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, as well as a letter from the Veteran's private physician. And the Veteran was provided a VA audiological examination in September 2008.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  That examination was adequate because it addressed the disability in terms of the rating criteria, was based on a review of the relevant medical records, and provided sufficient information to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The examination report also addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447   (2007).

There is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful to substantiating the Veteran's claim.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2)  (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ specifically enumerated the issues on appeal, and asked questions focused on the onset and history of the disability in question. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In this case, the Veteran contends that he currently has left ear hearing loss as a result of in-service noise exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011) Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The only current audiometric test results pertinent to the Veteran's July 2008 claim for service connection are contained in the report of a September 2008 VA examination.  Audiometric testing at that time revealed that left ear pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
10
10
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examining audiologist stated the results showed hearing within normal limits.  Thus, the competent, persuasive evidence of record demonstrates that the Veteran does not have left ear hearing loss for VA compensation purposes under 38 C.F.R. § 3.385.

The Board recognizes the November 2010 letter from the Veteran's private physician, Dr. R., reflecting the opinion that the Veteran had decreased left ear hearing, and that it was at least as likely as not that such hearing decrease was the result of in-service noise exposure, including likely exposure to high-pitch compressor noises beyond safe levels as a mechanic, and exposure to extremely loud jet aircraft engine noise on the flight deck.  The Board also recognizes the Veteran's assertions, as reflected in his testimony during the August 2011 Board hearing, that he was exposed to loud noise in service while working around jet engines and gas turbines, and that now he experiences hearing loss.  However, again, the only current audiometric test results of record reveal no current left ear hearing loss for VA purposes, and neither the letter from Dr. R. nor any other evidence of record establishes a left ear hearing loss disability for VA purposes.

The Board acknowledges that the Veteran may believe that he has hearing loss in his left ear.  However, the competent, persuasive evidence reflects that the Veteran does not have the disability for which service connection is sought.  See 38 C.F.R. § 3.385 (2011).  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also finds that the Veteran has not experienced a left ear hearing loss disability for VA purposes at any point during the pendency of the claim or appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the Board finds that service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.




REMAND

The Veteran asserts that he was exposed to loud noise during his period of honorable service from August 1979 to August 1983, specifically from working around jet engines and gas turbines.  His service records indicate that he served as an aviation support mechanic during this period of service.  The Veteran had a second period of service from March 1985 to February 1986, from which he was discharged under other than honorable conditions; it was determined in a June 2009 decision by the RO that the Veteran's service during this period was dishonorable for VA compensation purposes.  Thus, the Veteran is not eligible for VA compensation benefits based on this second period of service.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011)

The earliest indication in the record of any complaints of or findings pertinent to hearing loss is a June 2007 private treatment record indicating that the Veteran complained of impaired hearing and felt like his ears were blocked with wax.  

The report of a September 2008 VA audiological examination reflects that the Veteran has a current right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011).  It also reflects the opinion of the examining VA audiologist that the Veteran's right ear hearing loss was unlikely to be the result of noise exposure during his service from August 1979 to August 1983.  The examiner based this opinion on the fact that his hearing was normal at the time of his separation from service.  

However, the rationale of the September 2008 VA examiner is not fully adequate.  While the examiner based his opinion on the finding that the Veteran's hearing was normal at the time of his separation from service, there is no explanation of the medical significance of this finding, or why the Veteran's hearing results at the time of separation demonstrate that it is more likely than not that current hearing loss is unrelated to in-service noise exposure.

Also, the Veteran has submitted a letter from his private physician, Dr. R., stating that it is at least as likely as not that the Veteran's hearing decrease is due to noise exposure during his service in the United States Air Force.  Dr. R. explained that, while in the Air Force, the Veteran was a mechanic and exposed to compressor noises, which were high pitched and beyond safe levels, and that he was also on the flight deck and exposed to extremely loud jet aircraft engine noise.  Dr. R. further explained that the Veteran had not had exposure to loud noise on a consistent basis at any other time during his life, and that it appeared that he followed the typical medical course that Dr. R. would expect with hearing difficulty coming on after service in the Air Force. 

However, the rationale for this opinion is also not adequate.  There is no indication that Dr. R. reviewed any pertinent service records in making this determination; the Veteran served in the Navy, rather than the Air Force and Dr. R. gave no indication of when he believed the Veteran's period of service to be, or whether he was aware of the dates of the Veteran's period of honorable service.  Moreover, Dr. R. did not explain how the Veteran followed the typical medical course that Dr. R. would expect with hearing difficulty coming on after service, where the earliest indication in the record of any complaints of or findings pertinent to hearing loss is dated in June 2007, which is more than 20 years after the Veteran's honorable discharge from service.

Under these circumstances, the competent medical evidence of record is not sufficient to decide the claim for service connection for right ear hearing loss.  Accordingly, the matter must be remanded for another examination and medical opinion based upon a review of the evidence of record and supported by a thorough, clearly-stated rationale.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right ear hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right ear hearing loss disability.  If a right ear hearing loss disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such right ear hearing loss is related to service from August 1979 to August 1983, to specifically include any in-service noise exposure experienced as an aviation support mechanic.

In making this determination, the examiner should only consider whether any right ear hearing loss is related to the Veteran's August 1979 to August 1983 period of honorable service; the examiner is not to consider whether any such hearing loss might be related to his second period of service from March 1985 to February 1986.  However, the examiner may review any service treatment records from March 1985 to February 1986 in order to determine whether any right ear hearing loss is related to the Veteran's August 1979 to August 1983 service.

The examiner should also review the September 2008 VA audiological examination report, and the November 2010 letter from Dr. R., and address the opinions contained therein.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicating whether any notice that was sent was returned as undeliverable. 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


